Citation Nr: 0734715	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran who served on active duty in the Army from March 
1967 to February 1969 and in the Army National Guard from 
July 1974 to 1995.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2007 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in May 2006. 

This matter was originally on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana, where the RO 
denied service connection for bilateral sensorineural hearing 
loss and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board denied the veteran's claims in a May 2006 decision 
finding the preponderance of the evidence did not indicate 
the veteran's current hearing loss and tinnitus was caused by 
any incident of service. 

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In July 2007, 
the Court granted a joint motion to remand the May 2006 Board 
decision to give the Board an opportunity to further specify 
its reasons and bases for the denial.  Specifically, the 
joint motion indicated that the June 2003 VA examination 
relied on by the Board was inadequate because it failed to 
consider the veteran's National Guard service.  The Board 
notes that the June 2003 VA examiner indicated he reviewed 
the entire claims folder and did in fact note at least one 
medical record from the veteran's service in the National 
Guard.  The records available at the time of the 2003 
examination, however, may have been incomplete.  The RO 
obtained the veteran's National Guard records in June 1995.  
At that time, however, it appears the veteran may have still 
been an active member of the Army National Guard.  
Accordingly, there may be missing records.  The RO should 
make efforts to confirm the veteran's complete service dates 
in the Army National Guard and obtain any and all missing 
medical records from the time period in which he served in 
the Army National Guard, to include his separation 
examination. 

Given that the record may be incomplete, and in light of the 
CAVC July 2007 joint remand order, an additional VA 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Confirm the veteran's Army National 
Guard service dates, to include periods of 
ACDUTRA and INACDUTRA and obtain any 
missing medical records from the National 
Guard Bureau or National Personnel Records 
Center (NPRC) or any other appropriate 
agency for his National Guard service.  
All efforts to obtain these records should 
be fully documented, and the National 
Guard Bureau or NPRC must provide a 
negative response if records are not 
available.

2.  After obtaining the above records, to 
the extent available, to include the dates 
of verified service, schedule the veteran 
for an audiological examination for the 
claimed conditions of bilateral hearing 
loss and tinnitus to determine the likely 
etiology of such, specifically addressing 
whether the veteran's conditions are due 
to service.  Specifically, the examiner 
should comment on whether the veteran's 
hearing loss and/or tinnitus is related to 
in-service noise exposure while in the 
Army (March 1967 to February 1969) or 
during his verified periods of Army 
National Guard service versus any post-
service noise exposure, to include while 
employed as a factory worker. 

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made, to include the 
CAVC order and Joint Motion.  The examiner 
should provide a complete rationale for 
any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions especially that rendered 
by the June 2003 VA examiner.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

